Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 1 and 2 both call for gaps around non-metallic inclusions on a surface side of the component to be smaller than gaps around the inclusions that are within the interior (at the core) of the material in addition to the fiber flow requirement.  Utsumi while addressing the fiber flow and the presence of inclusions discloses that the product is forged.  Forging, as further pointed out by Utsumi, acts to unify the density of the product, in other words the presences of voids and the size is made so that it is generally even throughout the part.  This is the opposite of what is being claimed.  The invention claimed and disclosed by Applicant is not a forged product and thus allows for different gaps/void sizes and a non-uniform density.  The invention by Applicant is only a surface worked part where the surface is densified leaving the underlying or interior structure generally untouched from the stock material, it is the surface working only that closes gaps on the outer side but not on the inner side.  A forged product cannot be said to have this gap configuration and the disclosure of Utsumi is directed to providing a uniform density, by forging, with the fiber flow and therefore further teaches away from a configuration as claimed in claims 1 and 2.  The other cited prior art also relates to forging of the product to have the desired fiber flow but again forging would act to provide a uniform density to the part and thus teaches away from the final configuration of the instant application.
Similarly claim 5 is defining a method of manufacturing that includes preparing a member with a surface to be worked and a fiber flow, then polishing and after polishing plastically working the surface to have the listed properties and the fiber flow angle of 15 degrees or more.  Shibata, USP 7,685,717, discloses a similar process but is silent to the fiber flow angle relative to the surface, the next closest prior art of record, like Utsumi, are directed to forging a part to have a particular fiber flow which teaches away from both the method claim and the method of Shibata which is directed toward non-forged parts.  In other words a forged part is made during one process that plastically works the full part to achieve the desired result/shape, forging a part to have a particular fiber flow would not be subject to plastic working after polishing as the surface has already been plastically worked when the full product was forged and thus forging to provide a particular fiber flow teaches away from the process/order of operations outlined by claim 5.
The reasons explained for claims 1, 2 and 5 also hold true for claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656